Title: [Diary entry: 22 December 1786]
From: Washington, George
To: 

 Friday 22d. Mercury 34 at Morning—49 at Night [Noon] and 46 at Night. Morning Cloudy, but clear calm & pleasant afterwards—ground hard froze in the morning but thawed afterwards where there was no Snow. Rid to the Neck, Muddy hole, Dogue run & Ferry Plantations—getting Wheat into the Barn at the first—threshing it at the 2d. about finishing gathering Corn at the 3d. and cutting down Corn stalks for the Farm pen at the last. Doctr. Craik for whom I had sent to visit the sick people in the Neck came across from there after Sun down. Doctr. La Moyeur came in about the sametime from Alexandria. My Farmer brought home for the purpose of Stall feeding 3 Steers from Dogue run—Viz. the two old draught Steers wch. went from the House, & one that was on the Wheat field at Dogue run all last Winter & Spring—the latter to be slaughtered tomorrow. Doctr. Craik who visited my Sick people in the Neck came here to night as did Doctr. La Moyeur.